PICKETT, J.,
dissenting.
_j_jl dissent for the reasons assigned by Judge Decuir, and for the additional reasons herein.
Having reviewed the materials and the transcript of the hearing on the motion for summary judgment in the court below, I continue to believe that the analysis in Phillips v. G & H Seed Co., Inc., 08-934 (La.App. 3 Cir. 4/8/09), 10 So.3d 339, writ denied, 09-1504 (La.10/30/09), 21 So.3d 284, is correct. In that case, we dismissed the claims of three bellwether plaintiffs after a full jury trial, finding that they had no cause of action. These three plaintiffs were chosen because their claims were representative of the claims of the defendants before us today. On remand, the remaining plaintiffs had an opportunity to show that they had a proprietary interest in the crawfish and were differently situated than the bellwether plaintiffs. Though the trial court noted that he disagreed with our previous decision, he rightly found that he was bound to follow it and granted the motion for summary judgment and dismissed the claims. The trial court was correct. These buyers and processors of the crawfish cannot recover from the defendants. There were no genuine issues of material fact, and there were strictly legal arguments presented below. The trial court should be affirmed, and the plaintiff’s claims should be dismissed.